Citation Nr: 0006086	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  98-11 908A	)	DATE
	)
	)


THE ISSUE

Whether the February 1, 1996 rating decision denying service 
connection for pseudofolliculitis barbae constituted clear 
and unmistakable error.  


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to November 
1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Montgomery, Alabama Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A February 1, 
1996 rating decision issued by the RO denied the veteran 
service connection for pseudofolliculitis barbae with 
secondary infection and a large keloid formation (PFB).  No 
timely appeal was perfected with respect to that decision.  
In a VA Form 21-4138 (Statement in Support of Claim) filed in 
January 1998, the veteran asserted that the RO committed CUE 
in its February 1, 1996 rating decision.  The RO denied the 
veteran's CUE claim in a March 1998 rating decision.  The 
veteran thereafter perfected an appeal with respect to the 
RO's March 1998 determination that no CUE existed in the 
February 1, 1996 rating decision that denied him entitlement 
to service connection for PFB.

The Board notes that the veteran, in his VA Form 9 (Appeal to 
Board of Veterans' Appeals) filed April 1999, requested a 
Board hearing in Washington, D.C.  To date, no such hearing 
has been held or scheduled.  Because of the favorable 
disposition of the veteran's claim herein, the Board finds 
that he was not prejudiced by the VA's failure to afford him 
a Board meeting.  


FINDINGS OF FACT

1.  In a rating decision dated February 1, 1996, the RO 
denied entitlement to service connection for PFB.  The 
veteran did not perfect a timely appeal and the RO's 
determination became final.

2.  The February 1, 1996 rating decision was not consistent 
with or reasonably supported by the evidence of record and 
the existing legal authority; it involved undebatable error 
that would have manifestly changed the outcome.


CONCLUSION OF LAW

The February 1, 1996 rating decision, which denied service 
connection for PFB, was clearly and unmistakably erroneous.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.105, 20.302, 20.1103 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Finality of the RO's Determination

The first issue that must be resolved in a CUE motion is 
whether the disputed decision became final.  Following the 
February 1, 1996 rating decision denying the veteran's claim 
for entitlement to service connection for PFB, the RO mailed 
notice to the veteran's latest address of record in a letter 
dated February 2, 1996.  The veteran did not file a notice of 
disagreement (NOD) until  June 19, 1997.  In a VA Form 21-
4138 (Statement in Support of Claim) filed January 1998, the 
veteran averred that he never received notice of the RO's 
February 1, 1996 rating decision.  There is no evidence in 
the claims folder that this letter was returned by the Post 
Office as undeliverable and the record does not show that 
there was any error made by the VA in notifying the veteran 
of the February 1, 1996 decision.  

The Board observes that there is a presumption of regularity 
that applies to the official acts of public officers, and 
"in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) 
(citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)).  Further, "the presumption of regularity 
of the administrative process 'in the absence of clear 
evidence to the contrary' applies to the VA mailing of the RO 
decision in the same manner as it applies to the BVA mailing 
of the decision."  Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley, supra).  The veteran has not proffered 
any evidence to support his assertion that he failed to 
receive notice of the February 1, 1996 rating decision.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the appellant's statement of non-receipt, 
standing alone, is not the type of "clear evidence to the 
contrary" that is sufficient to rebut the presumption of 
regularity with regard to the notice.  Mindenhall, 7 Vet. 
App. at 274.  Therefore, because the NOD was filed more than 
a year following the mailing of the notice of the RO's 
adverse decision, that decision became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302 (1999).  

Laws and Regulations Pertinent to CUE

The regulations pertinent to a CUE claim are codified in 38 
C.F.R. § 3.105 (1999), which states in relevant part as 
follows:  "Previous determinations which are final and 
binding, including decisions of service connection...will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended."

The Court has stated that "CUE is a very specific and rare 
kind of 'error.'  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court promulgated a three-pronged test to determine whether 
CUE was present in a prior determination:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e. more than simple disagreement as 
to how the facts were weighed or evaluated) or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  

Sweeping allegations of failure to follow the regulations or 
failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo at 44.  See 
also Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994) and 
Russell, supra.  Thus, the claimant cannot simply request 
that the Board re-weigh or re-evaluate the evidence.  Crippen 
v. Brown, 9 Vet. App. 412 (1996).


Relevant Service Connection Laws and Regulations Extant 
February 1, 1996 

The third Russell element of a valid CUE claim requires that 
a CUE determination must be based on the record and law that 
existed at the time of the prior adjudication in question.  
The applicable service connection laws and regulations (which 
to date have not been amended in any relevant way since the 
RO's February 1, 1996 decision denying service connection for 
PFB) are as follows:  A veteran who has served in the armed 
forces during peacetime is entitled to compensation for a 
disability resulting from a personal injury suffered or from 
a disease contracted in the line of duty, or for aggravation 
of a preexisting injury or disease caused in the line of 
duty.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.4(b) 
(1995); establishing service connection "may be accomplished 
by affirmatively showing inception or aggravation of the 
disability during service or through the application of 
statutory presumptions."  38 C.F.R. § 3.303(a) (1995); "[a] 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1995); and 
"[c]lear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service."  38 C.F.R. § 3.306(b) (1995).  

Analysis

The first Russell element of a valid CUE claim requires, in 
relevant part, a showing that the statutory or regulatory 
provisions extant at the time of the original rating decision 
were incorrectly applied.  The Board finds that the RO, in 
its February 1, 1996 rating decision, failed to properly 
apply a relevant regulation (38 C.F.R. § 3.306 (1995)) to the 
prejudice of the veteran.   

In its February 1, 1996 rating decision denying the veteran 
service connection for PFB, the RO reasoned in relevant part 
as follows:  "The evidence shows that severe folliculus 
barbae with secondary infection and a large keloid formation 
existed prior to service."  Although the veteran's 
enlistment examination dated July 1986 shows no facial skin 
abnormalities, the RO concluded that the veteran's condition 
pre-existed service based on statements he made to his 
physician while seeking treatment in-service.  An April 1987 
consultation sheet notes the veteran's complaints as follows: 
"20 [year-old] [black] male [complaining of] facial 'lumps' 
[secondary] to shaving [times] 2 years."  The RO presumably 
used the veteran's statement that he had incurred facial 
lumps for two years as a means of rebutting the presumption 
of soundness contained in 38 C.F.R. § 3.304(b) (1995).  
Although it is debatable whether the "facial lumps" 
incurred by the veteran prior to service amounted to PFB, 
this is a finding of fact that is not subject to attack in a 
CUE claim and, therefore, the Board must defer to the RO in 
its determination that the veteran's condition pre-existed 
service.  

The RO continued its reasoning in the February 1, 1996 rating 
decision thus:  "There must be objective evidence of 
worsening of a pre-existing condition in order to establish 
service connection by aggravation.  There is no evidence that 
the condition permanently worsened as a result of service."  
However, the RO's determination that the veteran's condition 
was not aggravated by service is not supported by any facts 
in the record.  To the contrary, the April 1987 consultation 
sheet states, "[o]ther scar tissue shows mild [increased] 
proliferation described as patient [as] being larger [than] 
in past."  And an accompanying screening note of acute 
medical care, also dated April 1987, notes that the veteran 
"states [the facial bumps] increase each year."  In 
addition, the veteran underwent a VA Medical Center (VAMC) 
skin examination in July 1995.  The examination report 
therefrom indicates that he "has had progressive, recurrent 
problems with his face" and that "this has been a 
progressively worsening problem."  

The Board finds that the above statements made by the veteran 
and the findings contained in the July 1995 VAMC examination 
report clearly and undebatably constitute sufficient evidence 
of in-service aggravation of the veteran's skin condition.  
The veteran was therefore entitled to the presumption of 
aggravation contained in 38 C.F.R. § 3.306(a) (1995).  Once 
the presumption of aggravation attaches, the RO must 
demonstrate clear and unmistakable evidence to rebut it.  38 
C.F.R. § 3.306(b) (1995).  No such evidence is discussed in 
the RO's February 1, 1996 rating decision and there is no 
specific finding in that decision that the increase in 
disability was due to the natural progress of the disease, as 
required by   38 C.F.R. § 3.306(a) (1995).

The Court has held that failure to properly apply the 
presumption of aggravation can be sufficient CUE to vacate a 
RO determination.  Akins v. Derwinski, 1 Vet. App. 228 
(1991).  The Board notes that the Court's reasoning in Akins 
has been questioned by the United States Court of Appeals for 
the Federal Circuit in Routen v. West, 142 F.3d 1434 (1998).  
However, the Routen ruling only criticized the discussion in 
Akins that would allow a showing of a RO's failure to apply 
the presumption of aggravation as new and material evidence 
to reopen a claim under 38 C.F.R. § 3.156 (1999).  The Routen 
holding left intact the portion of the Akins ruling that 
would allow a veteran to use the RO's failure to properly 
apply the presumption of aggravation as a means to vacate a 
decision based on CUE.  

The second Russell element requires that in order for the 
veteran to prevail on a CUE claim, the RO's error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  As discussed above, it is undebatable that the RO 
failed to properly apply the presumption of aggravation 
contained in 38 C.F.R. § 3.306 (1995).  The evidence 
indicates that having to conform to the Army's shaving 
requirements aggravated the veteran's condition.  In fact, 
the veteran received a shaving profile while in-service that 
allowed him to maintain his beard at one-quarter inch.  While 
this and other evidence support the veteran's contention that 
his condition was aggravated while in-service, there is no 
evidence that the RO could have used to rebut the 
presumption. The Board therefore finds that had the RO 
properly applied the presumption of aggravation, it would 
have manifestly changed the outcome and the veteran would 
have been granted service connection for PFB.



ORDER

As the February 1, 1996 rating decision was clearly and 
unmistakably erroneous, service connection for 
pseudofolliculitis barbae is granted, subject to the 
applicable law and regulations governing the payment of 
monetary benefits.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 


